         Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 1 of 44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE COLUMBIA UNIVERSITY TUITION                       Lead Case No. 1:20-cv-03208
 REFUND ACTION
                                                         (JURY TRIAL DEMANDED)



         CONSOLIDATED SECOND AMENDED CLASS ACTION COMPLAINT

        Plaintiffs Student A, Chris Riotta, Lisa Guerra and Alexandra Taylor-Gutt (“Plaintiffs”) by

and through undersigned counsel, bring this action against The Board of Trustees of Columbia

University in the City of New York (“Defendant” or the “University”) on behalf of themselves and

all others similarly situated, and make the following allegations based upon information, attorney

investigation and belief, and upon Plaintiffs’ own knowledge:

                                 PRELIMINARY STATEMENT

        1.      Plaintiffs bring this case as a result of Defendant’s decision not to issue appropriate

refunds for the Spring 2020 semester after canceling in-person classes and changing all classes to

an online/remote format, closing most campus buildings, and requiring all students who could

leave campus to leave as a result of the Novel Coronavirus Disease (“COVID-19”).

        2.      This decision deprived Plaintiffs and the other members of the Classes from

recognizing the benefits of on-campus enrollment, access to campus facilities, student activities,

and other benefits and services in exchange for which they had already paid fees and tuition.

        3.      Defendant has either refused to provide reimbursement for the tuition, fees and

other costs that Defendant failed to provide during the Spring 2020 semester, or has provided

inadequate and/or arbitrary reimbursement that does not fully compensate Plaintiffs and members

of the Classes for their loss.

        4.      This action seeks refunds of the amount Plaintiffs and other members of the Classes
           Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 2 of 44




are owed on a pro-rata basis, together with other damages as pled herein.

                                             PARTIES

          5.    Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          6.    Columbia University in the City of New York is an institution of higher learning

located in New York City, New York.

          7.    Defendant Board of Trustees of Columbia University in the City of New York is

the governing body vested with management and control of said institution.

          8.    Upon information and belief, Defendant has an estimated endowment of

approximately $10.9 Billion1 and more than 33,000 enrolled students during the 2019-2020

academic year.2

          9.    Moreover, upon information and belief, Defendant was allocated more than $12.8

million of federal stimulus funds under the CARES Act. The CARES Act directs that institutions

must use at least half of the funds they receive to provide emergency financial aid grants to students

for expenses related to the disruption of campus operations due to COVID-19.

          10.   According to the University’s Assistant Vice President of Student Financial

Services, Cynthia Grunden, Columbia has no plans to allocate even one dollar more than they are

legally required to for student relief, presumably retaining the rest.3


1
        Columbia Spectator, October 12, 2019:
https://www.columbiaspectator.com/news/2019/10/12/columbia-reports-38-percent-endowment-
return-lowest-in-the-ivy-league/.
2
        Columbia University Headcount Enrollment by School, 2010-2019. Columbia Office of
the Provost. January 13, 2020.
https://opir.columbia.edu/sites/default/files/content/Statistical%20Abstract/opir_enrollment_histo
ry.pdf.
3
        “The plan is to award the amount that was specifically allocated for students, I don’t
foresee us awarding anything above that.” The Columbia Chronicle, April 28, 2020.



                                                  2
           Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 3 of 44




          11.   Plaintiff A is an individual and a resident and citizen of a state other than New

York, and was a student enrolled at Columbia University during the Spring 2020 term.

          12.   Plaintiff Chris Riotta is an individual and a resident and citizen of the state of New

York, and was a student enrolled at Columbia University during the Spring 2020 term.

          13.   Plaintiff Lisa Guerra is an individual and a resident and citizen of the state of

Connecticut, and was a student enrolled at Columbia University during the Spring 2020 term.

          14.   Plaintiff Alexandra Taylor-Gutt is an individual and a resident and citizen of the

state of New York, and was a student enrolled at Columbia University during the Spring 2020

term.

                                 JURISDICTION AND VENUE

          15.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          16.   This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse citizenship

from one Defendant, there are more than 100 Class members, and the aggregate amount in

controversy exceeds $5 million, exclusive of interest and costs.

          17.   This Court has personal jurisdiction over Defendant because Defendant conducts

business in New York and has sufficient minimum contacts with New York.

          18.   Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims occurred in this District.




https://columbiachronicle.com/most-columbia-students-to-receive-grants-but-cares-act-wont-
entirely-offset-college-losses.


                                                  3
           Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 4 of 44




                                     BACKGROUND FACTS

          19.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          20.   Plaintiffs were each enrolled as full-time or part-time students for the Spring 2020

academic semester at Defendant’s institution.

          21.   As a precondition for enrollment, Plaintiffs were required to and did pay

substantial tuition for the Spring 2020 semester either out of pocket or by utilizing student loan

financing, as did all members of the putative Tuition Class (defined below).

          22.   There are hundreds, if not thousands, of institutions of higher learning in this

country.

          23.   Some institutions of higher learning provide curriculum and instruction that are

offered on a remote basis through online programming which do not provide for physical

attendance by the students.

          24.   Defendant’s institution offers both in-person, hands-on programs, and fully online

distance-learning programs, which it markets and prices as separate and distinct products.

          25.   Plaintiffs and members of the proposed Tuition Class did not choose to attend

another institution of higher learning, or to seek an online degree, but instead chose to attend

Defendant’s institution and specifically chose the on-campus program and enrolled on that basis.

          26.   Defendant has recognized and admitted the inherent difference between its in-

person and online products, and markets them separately throughout its website and other

publications and circulars, including its academic catalogs.

          27.   Accordingly, when students pay tuition in exchange for enrollment in the on-

campus program, such students expect to receive, and Defendant has promised to provide, benefits




                                                  4
         Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 5 of 44




and services above and beyond basic academic instruction, which include but are not limited to:

                •   Face-to-face interaction with professors, mentors, and peers;

                •   Access to facilities such as computer labs, study rooms, laboratories, libraries,

                    etc.;

                •   Student governance and student unions;

                •   Extra-curricular activities, groups, intramurals, etc.;

                •   Student art, cultures, and other activities;

                •   Exposure to community members of diverse backgrounds, cultures, and schools

                    of thought;

                •   Social development and independence;

                •   Hands-on learning and experimentation; and

                •   Networking and mentorship opportunities.

        28.     Plaintiffs’ education was changed from in-person, hands-on learning to online

instruction during the Spring 2020 term.

        29.     When this happened, Plaintiffs were forced from campus and deprived of the

benefit of the bargain for which they had paid, and in exchange for which Defendant had accepted,

tuition as set forth more fully above.

        30.     In addition to tuition, Defendant charges certain mandatory fees, including but not

limited to a:

                •   University Facilities Fee;

                •   Student Life Fee;

                •   Student Activity Fee; and

                •   Health and Related Services Fee.



                                                   5
         Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 6 of 44




       31.      The University Facilities Fee is charged to all graduate students (full and part-time)

registered for classes on the Morningside Campus.4

       32.      The Student Life Fee is charged to all undergraduate students (full and part-time)

registered in Columbia College, the Fu Foundation School of Engineering and Applied Science,

and the School of General Studies; and all MDE, MS, Certificate, DNP and PhD students in the

School of Nursing.5

       33.      The Student Activity Fee is charged to all on-campus graduate students (full and

part-time) except those in the Schools of Architecture, Business, Journalism, and Nursing.6

       34.      The Health and related Services Fee is charged to all full-time and residential

students on the Morningside Campus, but may be waived in very limited circumstances.

       35.      Plaintiffs were required to and did pay all mandatory fees associated with their

Spring 2020 enrollment.

       36.      Specifically, Plaintiffs Riotta, Guerra and Student A were required to and did pay

the University Facilities Fee.

       37.      Plaintiffs Guerra and Student A were also required to and did pay the Student

Activity Fee.

       38.      Plaintiff Taylor-Gutt was required to and did pay the Student Life Fee.

       39.      Plaintiffs Taylor-Gutt and Student A were required to and did pay the Health and

Related Services Fee.

       40.      In addition to the broad-based mandatory fees described above, Defendant charges

a myriad of other program or course specific fees, such as a technology fee paid by Plaintiff Guerra



4
  See, generally, https://sfs.columbia.edu/tuition.
5
  Id.
6
  Id.


                                                  6
          Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 7 of 44




and a Visual Arts Fee and Creative Writing Fee paid by Plaintiff Taylor-Gutt.

        41.     The University states that the Facilities Fee “provides students access to the

facilities at the Dodge Physical Fitness Center and Lerner Hall, and supports enhancements for the

libraries and computer networks.”7

        42.     The University states that the Student Life Fee is “[a] mandatory fee supporting

student activities, access to the facilities at the Dodge Physical Fitness Center and Lerner Hall, and

library and computer network privileges.”8

        43.     The University states that the Student Activity Fee is “charged to all students to

help cover the costs of student events, activities, and to help fund student organizations.”9

        44.     The University states that the Health and Related Services Fee grants students

“access [to] the programs and services provided through Columbia Health’s five departments,

including 24/7 support from Counseling & Psychological Services, Medical Services, and Sexual

Violence Response.”10

        45.     As a result of the actions and announcements of Defendant during the Spring 2020

term, Plaintiffs and members of the Fees Class (defined below) no longer had the benefit of the

services for which these fees were paid. For example, the Dodge Center and Lerner Hall were

closed, student events and activities were cancelled, student organizations were no longer

operational, and students who moved home no longer had the need for or access to the various

health facilities.

        46.     At Defendant’s request and direction, certain Plaintiffs and members of the Classes



7
  https://socialwork.columbia.edu/admissions/tuition-financial-aid/cost-attendance-new-york-
city-campus-explanation/.
8
  https://cc-seas.financialaid.columbia.edu/content/student-life-fee.
9
  Id.
10
   Id.


                                                  7
           Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 8 of 44




moved out of on-campus housing and lost access to any campus facilities and services thereon

throughout the remainder of the Spring 2020 term.

          47.   For example, Plaintiff Student A moved out of on-campus housing on or before

March 17, 2020 and was unable to return to campus for the remainder of the Spring 2020 term,

and had no access to any campus facilities or services from that date.

                                   FACTUAL ALLEGATIONS

          48.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          49.   Upon information and belief, Defendant’s Spring term began with the first day of

classes on or about January 21, 2020.11

          50.   Upon information and belief, Defendant’s Spring term was scheduled to conclude

with the last day of examinations on or about May 15, 2020 and commencement ceremonies on

May 20, 2020.12

          51.   Accordingly, Defendant’s Spring semester was scheduled and contracted to consist

of approximately 120 days.

          52.   However, as a result of the COVID-19 pandemic, Defendant announced on March

8, 2020 that it was suspending classes on Monday, March 9, 2020 and Tuesday, March 10, 2020

and thereafter moving all classes online for the remainder of the semester upon resumption on

March 12, 2020.13

          53.   On March 12, 2020, Defendant encouraged most students to move out of their




11
   https://registrar.columbia.edu/calendar?page=1.
12
   Id.
13
   https://covid19.columbia.edu/news/update-covid-19-and-class-activity.


                                                  8
         Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 9 of 44




residence halls.14

       54.        On or about March 15, 2020, Defendant announced that students would be required

to move out of their residence halls (absent a waiver) and that the deadline to do so would be

March 17, 2020.15

       55.        Also, on March 15, 2020, Defendant began to close all on-campus student facilities

such as libraries and other buildings and non-essential offices.16

       56.        Almost immediately, students began demanding refunds for the fees and charges

demanded in this action.

       57.        As early as March 12, 2020, the students at Defendant’s institution started a petition

which stated:17




       58.        Upon information and belief, other petitions have since been circulated, and have




14
   https://covid19.columbia.edu/news/all-undergraduate-students-encouraged-move-out-
residence-halls.
15
   https://covid19.columbia.edu/news/accelerated-check-out-timeline-undergraduate-residents.
16
   https://covid19.columbia.edu/news/university-libraries-closed-until-further-notice.
17
   https://www.change.org/p/columbia-university-partial-tuition-reimbursement-at-columbia-
university.


                                                    9
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 10 of 44




collectively received over 10,000 signatures.18

       59.     Based on the dates set forth above, upon information and belief, Defendant’s move

to online classes and constructive eviction of students on March 15, 2020 deprived Plaintiffs and

other members of the Classes from access to campus facilities and in-person instruction for

approximately 55% of the semester for which they had contracted.

       60.     Although Defendant continued to offer some level of academic instruction via

online classes, Plaintiffs and members of the proposed Tuition Class were deprived of the benefits

of on-campus enrollment for which they paid as set forth more fully above.

       61.     These realities notwithstanding, Defendant has refused and continues to refuse to

offer any refund whatsoever with respect to the tuition that has already been paid.

       62.     Likewise, Plaintiffs and members of the proposed Fees Class were deprived of

utilizing services for which they have already paid, such as access to campus facilities, student

activities, health services and other opportunities.

       63.     While Defendant has refunded some of the fees, such refund has come with no

explanation, is arbitrary, and in any event, is wholly insufficient.

       64.     For example, although Plaintiff Student A paid a total of $1,065 in mandatory fees

as set forth above, he was refunded only $119 or roughly 11%.

       65.     Likewise, whereas Plaintiff Taylor-Gutt paid $1,386 in mandatory fees, she was

refunded only $144 or roughly 10%.

       66.     Defendant has announced that it will be issuing full pro-rata refunds for room and

board fees. Accordingly, this action does not seek to certify an On-Campus Housing Class or




18
  See also https://www.change.org/p/columbia-university-columbia-students-demand-partial-
springtuition-refund-or-lower-tuition-for-next-semester/sign.


                                                  10
           Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 11 of 44




Meals Class for the recovery of those funds. However, Plaintiffs reserves the right to amend these

allegations should Defendant fail or refuse to issue these refunds as promised.

                               CLASS ACTION ALLEGATIONS

          67.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          68.   Plaintiffs brings this action on behalf of themselves and as a class action, pursuant

to the provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following

Classes:

                The Tuition Class:

                All people who paid tuition for or on behalf of students enrolled in classes at the
                University for the Spring 2020 semester but were denied live, in-person instruction
                and forced to use online distance learning platforms for the latter portion of that
                semester.

                The Fees Class:

                All people who paid fees for or on behalf of students enrolled in classes at the
                University for the Spring 2020 semester.

          69.   Excluded from the Classes are The Board of Trustees of Columbia University in

the City of New York, and any of their respective members, affiliates, parents, subsidiaries,

officers, directors, employees, successors, or assigns; and the judicial officers, and their immediate

family members, and Court staff assigned to this case. Plaintiffs reserve the right to modify or

amend the Class definitions, as appropriate, during the course of this litigation.

          70.   Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

          71.   This action has been brought and may be properly maintained on behalf of the




                                                  11
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 12 of 44




Classes proposed herein under Federal Rule of Civil Procedure 23.

Numerosity: Fed. R. Civ. P. 23(a)(1)

       72.     The members of the Classes are so numerous and geographically dispersed that

individual joinder of all members is impracticable. Plaintiffs are informed and believe that there

are thousands of members of the Classes, the precise number being unknown to Plaintiffs, but such

number being ascertainable from Defendant’s records. Members of the Classes may be notified

of the pendency of this action by recognized, Court-approved notice dissemination methods, which

may include U.S. mail, electronic mail, internet postings, and/or published notice.

Commonality and Predominance: Fed. R. Civ. P. 23(a)(2)

       73.     This action involves common questions of law and fact, which predominate over

any questions affecting individual members of the Classes, including, without limitation:

               (a)    Whether Defendant engaged in the conduct alleged herein;

               (b)    Whether there is a difference in value between enrollment in an online

                      distance learning program and enrollment in a live, on-campus instructional

                      program;

               (c)    Whether Defendant breached its contracts with Plaintiffs and the other

                      members of the Tuition Class by retaining the portion of their tuition

                      representing the difference between the value of online distance learning

                      and on-campus, in-person enrollment;

               (d)    Whether Defendant was unjustly enriched by retaining tuition payments of

                      Plaintiffs and the Tuition Class representing the difference between the

                      value of online distance learning and on-campus, in-person enrollment;

               (e)    Whether Defendant breached its contracts with Plaintiffs and the other




                                                12
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 13 of 44




                      members of the Fees Class by retaining fees without providing the services,

                      benefits and/or programs the fees were contracted to cover;

              (f)     Whether Defendant was unjustly enriched by retaining fees of Plaintiffs and

                      the other members of the Fees Class without providing the services, benefits

                      and/or programs the fees were intended to cover;

              (g)     Whether Defendant committed conversion as detailed above against

                      Plaintiffs and the other members of the Tuition Class;

              (h)     Whether Defendant committed conversion as detailed above against

                      Plaintiffs and the other members of the Fees Class;

              (i)     Whether Defendant violated New York General Business Law § 349, § 350

                      et seq. as to Plaintiffs and the other members of the Tuition Class;

              (j)     Whether Defendant violated New York General Business Law § 349, § 350

                      et seq. as to Plaintiffs and the other members of the Fees Class;

              (k)     Whether certification of any or all of the classes proposed herein is

                      appropriate under Fed. R. Civ. P. 23;

              (l)     Whether Class members are entitled to declaratory, equitable, or injunctive

                      relief, and/or other relief; and

              (m)     The amount and nature of relief to be awarded to Plaintiffs and the other

                      members of the Classes.

Typicality: Fed. R. Civ. P. 23(a)(3)

       74.    Plaintiffs’ claims are typical of the claims of other members of the Classes because,

among other things, all such members were similarly situated and were comparably injured

through Defendant’s wrongful conduct as set forth herein.




                                                 13
         Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 14 of 44




Adequacy: Fed. R. Civ. P. 23(a)(4)

        75.     Plaintiffs are adequate representatives of the Classes because their interests do not

conflict with the interests of other members of the Classes they seek to represent. Plaintiffs have

retained counsel competent and experienced in complex litigation and Plaintiffs intend to

prosecute the action vigorously. The interests of the Classes will be fairly and adequately protected

by Plaintiffs and their counsel.

Superiority: Fed. R. Civ. P. 23(b)(3)

        76.     A class action is superior to any other available means for the fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other financial detriment suffered by Plaintiffs

and other members of the Classes are relatively small compared to the burden and expense that

would be required to individually litigate their claims against Defendant, so it would be

impracticable for members of the Classes to individually seek redress for Defendant’s wrongful

conduct.

        77.     Even if members of the Classes could afford individual litigation, the Court system

likely could not. Individualized litigation creates a potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and the court system. By contrast,

the class action device presents far fewer management difficulties and provides the benefits of

single adjudication, economy of scale, comprehensive supervision by a single court, and finality

of the litigation.

Certification of Specific Issues: Fed. R. Civ. P. 23(c)(4)

        78.     To the extent that any described Class herein does not meet the requirements of

Rules 23(b)(2) or (b)(3), Plaintiffs seek the certification of issues that will drive the litigation




                                                 14
           Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 15 of 44




toward resolution.

Declaratory and Injunctive Relief: Fed. R. Civ. P. 23(b)(2)

          79.    Defendant has acted or refused to act on grounds generally applicable to Plaintiffs

and the other members of the Classes, thereby making appropriate final injunctive relief and

declaratory relief, as described herein, with respect to the members of the Classes as a whole.

                         FOR A FIRST COLLECTIVE CAUSE OF ACTION
                                   BREACH OF CONTRACT

                         (Plaintiffs and Other Members of the Tuition Class)

          80.    Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          81.    Plaintiffs bring this count on behalf of themselves and other members of the Tuition

Class.

          82.    Plaintiffs and the other members of the Tuition Class entered into contracts with

Defendant which provided that Plaintiffs and other members of the Tuition Class would pay tuition

for or on behalf of students and, in exchange, Defendant would enroll such students and admit

them to campus; granting them the full rights and privileges of student status, including but not

limited to access to campus facilities, access to campus activities, and live, in-person instruction

in a physical classroom.

          83.    Defendant defines enrollment as “the completion of the registration process [and]

the payment or other satisfaction of tuition and fees and by the satisfaction of other obligations to

the University.”19

          84.    Defendant defines registration as “the systematic process that reserves seats in




19
     http://bulletin.columbia.edu/columbia-college/registration/


                                                   15
           Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 16 of 44




particular classes for eligible students. It is accomplished by following the procedures announced

in advance of each term’s registration period.”20

           85.   Defendant declares that enrollment “affords the full rights and privileges of student

status.”21

           86.   The rights and privileges of student status that comprise the contractual terms are

set forth by Defendant through its website, academic catalogs, student handbooks, correspondence,

marketing materials and other circulars, bulletins, and publications.

           87.   These rights and privileges form the basis of the bargain on which prospective

students agree to accept Defendant’s offer of enrollment in exchange for the payment of tuition

and fees.

           88.   One such right is the ability to be physically present on campus, and fully enjoy the

facilities, services, and opportunities provided thereon, including the campus’ location and

surrounding opportunities within New York City.

           89.   Defendant does not deny that the physical location of its campus is a main benefit

of enrollment that attracts many students to the University. See, e.g., ¶ 118, infra.

           90.   Indeed, Defendant’s connection to its location is indelibly enshrined in the official

name of the University, “Columbia University in the City of New York.” (emphasis added).

           91.   Likewise, Defendant’s connection to the City of New York is acknowledged in the

University Mission Statement, which states “The University recognizes the importance of its

location in New York City and seeks to link its research and teaching to the vast resources of a

great metropolis.”




20
     Id.
21
     Id.


                                                  16
            Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 17 of 44




         92.     Defendant’s website and recruitment brochures are the primary means through

which Defendant targets prospective new students and attempts to influence such students to apply

for enrollment at the University as opposed to other institutions of higher learning.

         93.     Through these publications, Defendant markets to and enrolls students in two

separate and distinct products.

         94.     Defendant specifically markets certain classes and degree programs as being

offered on a fully online basis.

         95.     Indeed, Defendant dedicates an entire section of its website to these programs,

known as “Columbia Online” which can be accessed at www.online.columbia.edu.

         96.     Conversely, Defendant’s publications with respect to non-online classes are full of

references to the on-campus experience, including numerous references to student activities;

campus amenities; class size and student/teacher ratios; campus diversity, campus location, and

the like.

         97.     When visitors enter the “About” page on Defendant’s main website

(www.columbia.edu/content/about-columbia), they are greeted with a full screen promotional

video.

         98.     The video, quoting alumnus Herman Woke, begins:

         Within the rectilinear boundaries of 114th Street and 120th Street, of Broadway and
         Morningside Drive, there is a peaceful oasis of the life of the mind, defiantly
         independent of the surrounding marketplace racket of Manhattan. The best things
         of the moment were outside the rectangle of Columbia; the best things of all human
         history and thought were inside. If only you had the sense, you could spend four
         years in an unforgettably exciting and improving alternation between two realms
         of magic.

         99.     The narration is transposed over dramatic music and visual depictions of campus

buildings, campus activities, and the surrounding city.




                                                 17
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 18 of 44




        100.   Not only is this video prominently featured on Defendant’s website, it is aired on

television through paid advertising spots promising potential students that if they enroll, they will

receive the benefits of this specific physical location – Columbia University in the City of New

York.

        101.   Students seeking further information about the University are directed to the

admissions website, www.undergrad.admissions.columbia.edu/.

        102.   Here, Defendant markets the following statistics:

               •   500+ clubs and organizations;

               •   22 libraries;

               •   20+ residence halls;

               •   200+ research institutes and centers, including a wide range of world class

                   laboratories;

               •   1000’s of internships;

               •   400 research opportunities;

               •   1,000+ restaurants in NYC;

               •   1,700 parks and playgrounds across the city;

               •   150 museums and countless galleries across NYC;

               •   30+ museums accessible for free with a Columbia ID;

               •   40 Broadway theaters across NYC;

               •   100+ service and research partnerships across New York City;

               •   8 Million people living in NYC;

               •   40+ religious/spiritual campus organizations;

               •   45+ club sports;



                                                 18
Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 19 of 44




       •   40+ intramural sports;

       •   17,000 seats in the stadium at Baker Field, home to Columbia’s football,

           baseball, softball, rowing, field hockey, lacrosse, soccer, tennis and track and

           field teams;

       •   13 environmental and outdoor clubs; and

       •   6 to 1 student to faculty ratio

103.   In answering frequently asked questions, Defendant goes on to state:

           80% of undergraduate classes taught at Columbia have fewer
           than 20 students. Since Columbia’s Core classes are small
           seminar classes and since more advanced courses are meant to
           allow direct connection with faculty, few courses at Columbia
           are larger than 20 students.

           Columbia’s location in New York and access to internships are
           among the most distinct advantages of our educational
           experience.

           Morningside Heights is a residential neighborhood located on
           the west side of the island of Manhattan. It is approximately a
           ten-minute walk from the northwestern tip of Central Park and
           another ten-minute walk to the heart of Historic
           Harlem. Columbia is located on the #1 subway line and various
           bus routes. On the #1 train students can get to Times Square in
           approximately 20 minutes, go uptown to Columbia’s Medical
           Center in 15 minutes, and get to Columbia’s Baker Field
           Athletic Complex at the northern tip of Manhattan in 25
           minutes.

           Columbia undergraduate students are guaranteed housing for all
           four years. Nearly all undergraduates live on campus all four
           years and first-year students are required to live on campus.

           Students are guaranteed housing for up to 8 terms during their
           time at Columbia. Over 95% of undergraduate students and
           100% of the Class of 2016 live on campus.

           Columbia holds classes from early in the morning until late at
           night. This allows students to hold on-campus jobs, pursue
           internships in the city and adjust their schedules to make the



                                         19
          Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 20 of 44




                    most of their academic and extracurricular experience.

                    The Core Curriculum is the cornerstone of a Columbia
                    education… The hallmark of the Core is its commitment to the
                    critical examination of challenging ideas in the context of small
                    and intensive classes… The small size of Core Curriculum
                    classes provides students with the opportunity to develop early
                    on in their Columbia careers close relationships with faculty and
                    to participate with them in a shared process of intellectual
                    inquiry.

                    You are living in New York City! Students also find New York
                    to be an incredible extended classroom. See a painting up close
                    at the Metropolitan Museum of Art, listen to some of the world’s
                    greatest musicians at a small jazz club in the West Village and
                    encounter dozens of cultures, thousands of ideas and millions of
                    people, all in your future home.

                    Though celebrated for their content, [core] courses are equally
                    important for their small class format. The hallmark courses in
                    the Core… are taught in seminars of approximately 22 students;
                    these courses ensure that education at Columbia begins with an
                    emphasis on every student's active intellectual engagement.

                    New York City has something for everyone, which is why it is
                    so often rated as one of the best college towns in the nation.

          104.   Prospective students seeking additional information are invited to download the

University’s “Columbia Blue” publication which makes the following representations, among

others:

                    At Home in the City and in the World: Columbia guarantees on-
                    campus housing all four years and factors your meals, books and
                    personal expenses into your financial aid eligibility, so every
                    opportunity is possible in the world’s greatest city, from food
                    truck festivals to Hudson River kayaking, Museum Mile to
                    Broadway. And with financial aid that travels with you for study
                    abroad, the whole world can be your classroom.

                    Learning is not confined to Columbia’s seminar rooms and labs.
                    Campus jobs can broaden your network and open doors to
                    experiential learning. And programs like the Work Exemption
                    Program fund students pursuing enrichment activities such as
                    unpaid internship, volunteer and research opportunities.



                                                 20
Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 21 of 44




        Going to Columbia gives you a kind of dual citizenship — you
        are a Columbian and a New Yorker. Each in itself is a life
        changer. The combination? Unequaled.

        More than 200 research institutes and centers, including a wide
        range of world-class laboratories.

        Columbia is an in-person kind of place — a crossroads of
        connections where there is no distance at all between those on
        their way to living lives of impact and influence and those
        already doing so. Here are just some of the people who recently
        visited campus and connected with students: [list of famous
        faculty members, politicians, scholars, etc.]

        The world’s city, home to major institutions in innovation,
        culture, media, science, education, health, politics, finance, and
        technology. Our New York is a neighborhood, a classroom, a
        leader, a community, a testing ground, a cultural wonderland, a
        source of inspiration, a home, a friend, an indispensable
        resource.

        Our students are part of an unparalleled mix of Ivy League
        university and world-class city.

        At Columbia you’re part of knowledge in the making — yours
        and the world’s. The beauty of being on this campus is that
        today’s thought leaders, genius innovators, and literary lions
        want to teach. These giants in their fields, who keep open office
        hours and teach and mentor undergraduates, have a way of
        inspiring their students to take their own giant steps.

        In labs, in partnerships with New York City, and in global
        fieldwork — research at Columbia is about solving huge
        problems like climate change and hunger, as well as
        investigating enduring mysteries like the origin of the universe.
        It’s about impacting the world with new technologies, new
        social media, new ways of looking at the human body, and new
        animation techniques. Getting involved in research here is no
        Ivory Tower exercise. It’s faculty and students actively working
        wonders.

        It starts with the people. Columbia is a place of great friendships,
        a place where connecting is a way of life. Being surrounded by
        so many incredible people all in one spot makes the global and



                                      21
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 22 of 44




                  the grand human and personal.

                  Columbia guarantees housing for all four years and about 95%
                  of our students live on campus. Columbia is its own village
                  within Manhattan. More than a place to live, Columbia is a
                  vibrant residential community.

                  Residence hall life, small classes, research and project teams,
                  clubs and causes — the campus events that bring everyone out
                  exploring the city together create communities within
                  communities. Your circles of community begin on our classic
                  campus, and extend to the intimate, friendly neighborhood that
                  surrounds us, on to the world-class city we are part of, and into
                  the world itself.

                  Columbia’s neighborhood is Morningside Heights, which
                  stretches from 106th to 125th Streets and is bordered by Central
                  Park, Morningside Park, and Riverside Park. Rich in both
                  American and Columbian history and teeming with the energy
                  of Columbia undergraduates, Morningside Heights is a
                  charming residential enclave that is at once bustling and
                  intimate.

       105.    Defendant’s office of admissions also maintains a number of official social media

accounts, including a YouTube channel. The channel contains videos, among others, entitled

“Choosing Columbia: New York City,” Favorite Spots on Campus,” “New York City,”

“Community Traditions,” “Get Going: Central Park,” “How to Eat a Slice of New York-Style

Pizza,” “The Columbia experience is not only a classroom experience, but an experience of the

city of New York itself,” together with a number of “Day in the Life Videos” of students

highlighting their on-campus experiences in diary format. The channel also features a video

entitled “Choosing Columbia: Why We Made the Decision” in which current students are

interviewed. Every student on the video states that their first reason for choosing Columbia

University was its physical location in New York City.

       106.    Upon information and belief, there were no references or disclaimers in any of

Defendant’s websites, circulars, bulletins, publications, brochures, or other advertisements prior



                                               22
          Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 23 of 44




to January 31, 2020, that even referenced the possibility of in-person classes being changed to fully

online classes at Defendant’s discretion or for any other reason whatsoever after the start of a given

term.22

          107.   In fact, it is clear that, prior to the COVID-19 interruption, Defendant had no plans

whatsoever to offer its in-person classes via an online delivery model. This is evident from the

fact that the University had to cancel classes for two days while its professors hurriedly and

ineffectively scrambled to make the switch.

          108.   Those prospective students who were interested in enrolling at the University after

consuming the marketing materials described above were invited to complete applications, and

some were selected for and offered admission.

          109.   When a student is offered admission to the University, that student receives a

number of further communications and has a number of additional interactions with Defendant.

          110.   Initially, the student will receive an official offer letter. For example, students

selected for the Columbia College class of 2023 received a letter from Dean Marinaccio.

          111.   In this letter, Dean Marinaccio stated “We are fully confident that the gifts you

bring to our campus will be unique and valuable and that your abilities will be challenged and

developed here.”

          112.   The letter goes on to state, “The Columbia faculty, students and administration look

forward to welcoming you into a community that thrives on our combination of a timeless and

transformational curriculum, a diverse and talented student body and a dynamic city with

unparalleled opportunities.”




22
 January 31, 2020 is the approximate date that students were permitted to withdraw from the
University for the Spring 2020 term and receive a full tuition refund.


                                                  23
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 24 of 44




       113.     Accepted students are directed to review the “Welcome Website” for additional

information and to acknowledge acceptance of the “offer of admission” by a certain deadline.

       114.     Accepted students are also invited to attend an “Admitted Students Day” (which is

hosted on Defendant’s campus) where Defendant again attempts to convince such students to

accept their offers of admission by highlighting the University’s location and the many benefits of

being on campus.

       115.     During this time, the students also receive an “Admitted Student Handbook” from

their respective school or program.

       116.     The Admitted Student Handbook for the Columbia Law School Class of 2022

opens with a welcome letter from the Office of Admissions on page 3 which states “the best way

to see whether Columbia Law School is the right fit for you is to come to campus and experience

the community for yourself.”

       117.     The Handbook goes on to state on page 15 that “Columbia’s location in New York

City, a truly international capital and one of the largest legal markets in the world, has served its

students as a classroom, laboratory, and community to serve. Additionally, Columbia Law School

and the greater university offer a broad range of courses and experiential opportunities that allow

for a truly interdisciplinary and hands-on approach to modern legal education.”

       118.     On page 50 of the Handbook, Defendant acknowledges, “[u]ndeniably, many

students choose Columbia for its location. There is no doubt that our students leverage all that

New York City has to offer to enhance their legal education.”

       119.     Defendant goes on to state that “[i]ndeed, New York City is Columbia’s

laboratory….”

       120.     When students officially accept their offers, they are flooded with a number of other




                                                 24
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 25 of 44




communications from the school.

       121.    The Class of 2020 received an email entitled “Congratulations from Columbia’s

Undergraduate Recruitment Committee!” in which Defendant encouraged students to “learn about

all that Columbia has to offer; learn more about Columbia’s nearly 500 student clubs and

organizations; [and] explore our neighborhood of Morningside Heights and all the great

opportunities New York City has to offer…”

       122.    The email closes by saying “We hope you enjoy imagining yourself joining us in

Morningside Heights this fall…”

       123.    Those students who accepted Columbia’s offer received another email entitled

“Welcome from Columbia College Dean James J. Valentini” which opened “Columbia College is

the greatest college in the greatest university in the greatest city in the world, and your presence

here will make it even better.”

       124.    The email goes on to claim, “[o]ur home in the great international metropolis of

New York City means even more possibilities.”

       125.    The email closes by stating, “I look forward to meeting you this fall, on College

Walk, at John Jay Dining Hall or Butler Library, or in Hamilton Hall, where my office is.”

       126.    Those students who accepted Columbia’s offer received other emails including

“Diversity at Columbia University” “Meeting Your Future Columbia Classmates” and

“Columbians Share their Favorite Places.”

       127.    Before the start of their first semester, students are required to attend a mandatory

new student orientation program on-campus.

       128.    Students starting in the School of General Studies during the Fall 2019 semester

were greeted at orientation with a welcome letter from the Dean of Students stating, “[w]e urge




                                                25
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 26 of 44




you to fully embrace the GS student community; you will learn as much from one another as you

will learn from our amazing Columbia faculty. We cannot overstate what a significant contribution

you make to the intellectual discourse on campus.”

       129.    Once students make it through orientation [and for returning students], it comes

time to register for classes. This is another area where Defendant specifically emphasizes the

distinction between its in-person and online class offerings through the academic catalogs and

course listings on the website.

       130.    Each of Defendant’s academic programs is listed separately on the University’s

student financial services website with the specific tuition and fees charged for the specific

program.

       131.    That website is found at https://sfs.columbia.edu/tuitions-fees-listing.

       132.    Each online program is specifically delineated as such, with the in-person programs

not so delineated.

       133.    When students log on to the Student Services Online (SSOL) registration portal to

select their in-person classes, each class is listed not only by description, but also by meeting time

and physical classroom location.

       134.    Likewise, given the synchronous nature of the in-person classes, Defendant’s

registration policies state, “Students may not register for courses whose meeting times overlap.”

       135.    Upon registration, students in many of Defendant’s on-campus schools and

programs were subject to strict personal attendance requirements as set forth in various

departmental policies and handbooks, evidencing Defendant’s requirement and the student’s

acceptance of the requirement that such students physically attend such classes on campus.

       136.    That Defendant offered to provide, and members of the Tuition Class expected to




                                                 26
           Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 27 of 44




receive, instruction on the physical campus is further evidenced by the parties’ prior course of

conduct.

           137.   Those classes for which students expected to receive in-person instruction began

the Spring 2020 semester by offering in-person instruction.

           138.   Each day for the weeks and months leading up to March 12, 2020, students attended

physical classrooms to receive in-person instruction, and Defendant provided such in-person

instruction.

           139.   Likewise, upon information and belief, most students were provided with syllabi

and other documents that referenced class meeting schedules, locations, and physical attendance

requirements.

           140.   Each day for the weeks and months prior to announced closures, students had

access to the full campus.

           141.   Accordingly, it is clear that Defendant offered to provide live, in-person education,

together with a full on-campus experience and that members of the Tuition Class accepted that

offer by paying tuition and attending classes during the beginning of the Spring 2020 semester.

           142.   This distinction is highlighted further by Defendant’s own transfer credit policy.

           143.   According to Defendant’s policies, credits are only eligible to transfer from another

institution if they are “analogous to undergraduate courses offered at Columbia College.”23

           144.   The transfer policy further dictates, “All instruction in the classes has to be face-to-

face in person in a classroom setting. No course taught entirely or partially online will be accepted

for credit.”24



23
     https://www.cc-seas.columbia.edu/csa/transfercredit
24
     Id.


                                                    27
           Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 28 of 44




          145.    On the School of General Studies website, Defendant is even more explicit:

“Columbia University does not offer online courses for credit; therefore, online courses are not

eligible for transfer credit.”25

          146.    Defendant’s transfer credit policy clearly articulates Defendant’s position: that

online classes are not analogous to Columbia University classes, because Columbia University

classes are taught face-to-face in person in a classroom setting.

          147.    Based on this mutual assent, Plaintiffs and other members of the Tuition Class

fulfilled their end of the bargain when they paid tuition for the Spring 2020 semester, either by

paying out of pocket or by using student loan financing, or otherwise.

          148.    However, the University breached the contract with Plaintiffs and other members

of the Tuition Class by moving all classes for the Spring 2020 semester to online distance learning

platforms, and restricting the on-campus experience without reducing or refunding tuition

accordingly.

          149.    This cause of action does not seek to allege “academic malpractice.”

          150.    Rather, it is clear from the facts and circumstances that Defendant offered two

separate and distinct products, one being live, in-person, on-campus education, with its featured

ancillary and related services, and the other being online distance education.

          151.    Plaintiffs and members of the Tuition Class accepted Defendant’s offer for live in-

person on-campus education and paid valuable consideration in exchange.

          152.    However, after accepting such consideration from Plaintiffs and other members of

the Tuition Class, Defendant provided a materially different product, which deprived Plaintiffs

and other members of the Tuition Class of the benefit of the bargain for which they had already


25
     http://bulletin.columbia.edu/general-studies/transfer-credit/



                                                   28
          Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 29 of 44




paid.

          153.   Defendant retained tuition monies paid by Plaintiffs and other members of the

Tuition Class, without providing them the full benefit of their bargain.

          154.   Plaintiffs and other members of the Tuition Class have suffered damage as a direct

and proximate result of Defendant’s breach amounting to the difference in the fair market value of

the services and access for which they contracted, and the services and access which they actually

received.

          155.   As a direct and proximate result of Defendant’s breach, Plaintiffs and other

members of the Tuition Class are legally and equitably entitled to damages, to be decided by the

trier of fact in this action, to include disgorgement of the difference between the fair market value

of the online learning provided versus the fair market value of the live, in-person instruction in a

physical classroom on a physical campus with all the attendant benefits for which they contracted.

                     FOR A SECOND COLLECTIVE CAUSE OF ACTION
                               UNJUST ENRICHMENT

                       (Plaintiffs and Other Members of the Tuition Class)

          156.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          157.   Plaintiffs bring this count on behalf of themselves and other members of the Tuition

Class.

          158.   This claim is pled in the alternative to, and to the extent it is determined a contract

does not exist or otherwise apply, the contract-based claim set forth in the First Cause of Action

above.

          159.   Plaintiffs and other members of the Tuition Class paid substantial tuition for live,

in-person instruction in physical classrooms on a physical campus with all the attendant benefits.



                                                   29
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 30 of 44




       160.      Plaintiffs and other members of the Tuition Class conferred a benefit on Defendant

when they paid this tuition.

       161.      Defendant has realized this benefit by accepting such payment.

       162.      However, Plaintiffs and other members of the Tuition Class did not receive the full

benefit of their bargain.

       163.      Instead, Plaintiffs and other members of the Tuition Class conferred this benefit on

Defendant in expectation of receiving one product, i.e., live in-person instruction in a physical

classroom along with the on-campus experience of campus life as described more fully above, but

they were provided with a materially different product carrying a different fair market value, i.e.,

online instruction devoid of the on-campus experience, access, and services.

       164.      Defendant has retained this benefit, even though Defendant has failed to provide

the services for which the tuition was collected, making Defendant’s retention unjust under the

circumstances.

       165.      It is significantly cheaper for Defendant to provide the online product than the on-

campus product.

       166.      As a result of closing campus and moving classes online, Defendant saved

significant sums of money in the way of reduced utility costs, reduced maintenance and staffing

requirements, reduced or eliminated hours for hourly employees, reduced or eliminated hours for

paid work study students, and otherwise.

       167.      Simply put, it is significantly cheaper to operate a remote, on-line campus than a

fully open physical campus. But even if it was not, it is not the product that students were offered

and not the product the students expected to receive.

       168.      Equity and good conscience require that the University return a portion of the




                                                  30
           Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 31 of 44




monies paid in tuition to Plaintiffs and other members of the Tuition Class.

          169.   This cause of action does not seek to allege “academic malpractice.”

          170.   Defendant should be required to disgorge this unjust enrichment to the extent that

Defendant has retained more than the fair market value for the product that Defendant was able to

provide.

                      FOR A THIRD COLLECTIVE CAUSE OF ACTION
                                BREACH OF CONTRACT

                         (Plaintiffs and Other Members of the Fees Class)

          171.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          172.   Plaintiffs bring this count on behalf of themselves and other members of the Fees

Class.

          173.   In addition to tuition, Defendant charges a number of mandatory fees.

          174.   In its publications and, particularly on its website, Defendant specifically describes

the nature and purpose of each fee.

          175.   Some fees apply broadly to all or certain groups of students, while other fees are

program or course based.

          176.   Such fees are set forth not only in amount but also in description and purpose

through the various academic catalogs and on the website.

          177.   As such, it is axiomatic that the monies Plaintiffs and other members of the Fees

Class paid towards these fees were intended by both the students and Defendant to cover the

services, access, benefits and programs for which the fees were described and billed.

          178.   By way of example, Defendant describes, at

https://sfs.columbia.edu/content/undergraduate-24, its “Student Life Fee” as follows:



                                                   31
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 32 of 44




       All undergraduate students registered in Columbia College, the Fu Foundation
       School of Engineering and Applied Science, and the School of General Studies
       shall be charged a Student Life Fee. This fee combines the student activity fee,
       career education fee, house system fee, printing fee, the recreational facilities fee,
       information technology fee, the Lerner fee, which supports activities at the student
       center, and the Cross-cutting Multi-school Activities fee, which supports new
       University-wide student activities.

       179.      The Student Life Fee is specifically stated to “provide students access to the

facilities at the Dodge Physical Fitness Center and Lerner Hall, and library and computer network

privileges.”26

       180.      Likewise, Defendant describes, at https://sfs.columbia.edu/content/residence-unit-

53, its “University Facilities Fee” as follows:

       All students registered on the Morningside Campus shall be charged a University
       Facilities Fee. Each program calculates the amount of the fee differently, depending
       on the student’s status. This fee combines the Recreational Facilities Fee,
       Information Technology fee, the Lerner Fee which supports activities at the student
       life center, and the Cross-cutting Multi-school Activities Fee which supports new
       University-wide student activities.

       181.      The University Facilities Fee is also specifically stated to “provide students access

to the facilities at the Dodge Physical Fitness Center and Lerner Hall.”27

       182.      The University states that the Health and Related Services Fee grants students

“access [to] the programs and services provided through Columbia Health’s five departments,

including 24/7 support from Counseling & Psychological Services, Medical Services, and Sexual

Violence Response.”28

       183.      As such, in accepting these terms and paying these fees, a contract was formed



26
   https://cc-seas.financialaid.columbia.edu/content/student-life-fee.
27
   https://socialwork.columbia.edu/admissions/tuition-financial-aid/cost-attendance-new-york-
city-campus-explanation/.
28
   Id.


                                                  32
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 33 of 44




between Plaintiffs, including the Fees Class, and Defendant, which provided that Plaintiffs and

other members of the Fees Class would pay these fees for or on behalf of themselves and, in

exchange, Defendant would provide or make available the services, access, benefits and/or

programs related to those fees, as promised.

       184.    It is undisputed that Defendant did not provide student activities, on-campus

printing facilities, access to recreational facilities, access to campus-based information technology

resources, access to any of Columbia Health’s five departments or access to the Lerner Student

Center for a portion of the Spring 2020 semester.

       185.    Plaintiffs and other members of the Fees Class fulfilled their end of the bargain

when they paid these fees for the Spring 2020 semester, either by paying out of pocket or by using

student loan financing, or otherwise.

       186.    However, Defendant breached the contract with Plaintiffs and other members of

the Fees Class by moving all classes for the Spring 2020 semester to online distance learning

platforms, constructively evicting students from campus, closing most campus buildings and

facilities, and cancelling most student activities.

       187.    Defendant has acknowledged such breach and has already refunded or offered to

refund some of these fees.

       188.    However, such refunds are arbitrary and wholly insufficient.

       189.    By way of non-exclusive example, Student A paid total fees for the Spring 2020

semester in the amount of $1,065.

       190.    However, Student A received a refund of only $119, or roughly 11%.

       191.    Defendant’s calculation for refunding Spring 2020 semester fees is not only at odds

with common sense and the terms of the above described contract, but also conflicts with




                                                  33
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 34 of 44




Defendant’s own admissions.

       192.    For example, at https://sfs.columbia.edu/content/advanced-architectural-design-14,

Defendant has already conceded that, as long as campus is closed, Defendant is unable to provide

at least 50% of the services for which the University Facilities Fee is intended to cover, and that

the fee would be reduced accordingly for the upcoming summer term:




       193.    Although Defendant’s admissions serve as a starting point for the analysis and

support this cause of action, there are yet other fees that Defendant has refused and continues to

refuse to refund.

       194.    By retaining fees paid by Plaintiffs and other members of the Fees Class, without

providing them the full benefit of their bargain, Defendant has failed to perform its contractual

obligations.

       195.    Plaintiffs and other members of the Fees Class have suffered damage as a direct

and proximate result of Defendant’s breach, namely being deprived of the value of the services,

access, benefits and/or programs the fees were intended to cover.

       196.    As a direct and proximate result of Defendant’s breach, Plaintiffs and other

members of the Fees Class are legally and equitably entitled to damages, to be decided by the trier

of fact in this action, to include disgorgement of the pro-rata amount of fees that were collected

but for which services were not provided.




                                                34
           Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 35 of 44




                    FOR A FOURTH COLLECTIVE CAUSE OF ACTION
                              UNJUST ENRICHMENT

                         (Plaintiffs and Other Members of the Fees Class)

          197.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          198.   Plaintiffs bring this count on behalf of themselves and other members of the Fees

Class.

          199.   This claim is pled in the alternative to, and to the extent it is determined a contract

does not exist or otherwise apply, the contract-based claim set forth in the Third Cause of Action

above.

          200.   Defendant has received a benefit at the expense of Plaintiffs and other members of

the Fees Class to which it is not entitled.

          201.   Plaintiffs and other members of the Fees Class paid substantial student fees for on-

campus services, access, benefits and/or programs and did not receive the full benefit of the

bargain.

          202.   Plaintiffs and other members of the Fees Class conferred this benefit on Defendant

when they paid the fees.

          203.   Defendant realized this benefit by accepting such payment.

          204.   Defendant has retained this benefit, even though Defendant has failed to provide

the services, access, benefits and/or programs for which the fees were collected, making

Defendant’s retention unjust under the circumstances.

          205.   Equity and good conscience require that Defendant return a portion of the monies

paid in fees to Plaintiffs and other members of the Fees Class.

          206.   Defendant should be required to disgorge this unjust enrichment to the extent that



                                                   35
           Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 36 of 44




Defendant has retained more than the fair market value for the product that Defendant was able to

provide.

                        FOR A FIFTH COLLECTIVE CAUSE OF ACTION
                                      CONVERSION

                         (Plaintiffs and Other Members of the Tuition Class)

          207.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          208.   Plaintiffs bring this count on behalf of themselves and other members of the Tuition

Class.

          209.   The two key elements of conversion are (1) Plaintiffs’ legal ownership or an

immediate superior right of possession to a specific identifiable thing, and (2) Defendant’s

unauthorized dominion over the thing in question or interference with it, to the exclusion of

Plaintiffs’ right.

          210.   Plaintiffs and members of the Tuition Class have an identifiable legal ownership to

the right and services of an in-person, on-campus educational experience and paid tuition funds

for the same.

          211.   As set forth above, Defendant has not provided those services or access to the

exclusion of Plaintiffs’ and other members of the Tuition Class’s rights.

          212.   As set forth above, Plaintiffs and other members of the Tuition Class have not, to

date, received from Defendant a proper reimbursement for tuition paid to Defendant for the 2020

Spring semester.

          213.   Defendant has received and retained possession of Plaintiffs’ and other members

of the Tuition Class’s full payments for tuition for the 2020 Spring semester.

          214.   Defendant’s continued possession of the full payments for the 2020 Spring semester



                                                   36
          Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 37 of 44




tuition is adverse and in derogation of Plaintiffs’ and the other members of Tuition Class’s

entitlement to such funds.

          215.   Defendant refuses to remit Plaintiffs’ and the other members of the Tuition Class’s

reimbursement for tuition paid for the 2020 Spring semester.

          216.   Defendant has therefore converted and continues to convert Plaintiffs’ and the other

members of the Tuition Class’s 2020 Spring semester tuition.

                      FOR A SIXTH COLLECTIVE CAUSE OF ACTION
                                    CONVERSION

                         (Plaintiffs and Other Members of the Fees Class)

          217.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          218.   Plaintiffs bring this count on behalf of themselves and other members of the Fees

Class.

          219.   The two key elements of conversion are (1) Plaintiffs’ legal ownership or an

immediate superior right of possession to a specific identifiable thing, and (2) Defendant’s

unauthorized dominion over the thing in question or interference with it, to the exclusion of

Plaintiffs’ right.

          220.   Plaintiffs, and other members of the Fees Class, have an identifiable legal

ownership to the services, access, benefits and/or programs paid for through their fees.

          221.   As set forth above, Defendant has not provided or made available those services,

benefits, programs and/or access thereto, to the exclusion of Plaintiffs’ and other members of the

Fee Class’s rights.

          222.   As set forth above, Plaintiffs and other members of the Fees Class have not, to date,

received from Defendant a proper reimbursement for fees paid to Defendant for the 2020 Spring



                                                   37
          Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 38 of 44




semester.

          223.   Defendant has received and retained possession of Plaintiffs’ and other members

of the Fees Class’s payments for fees for the 2020 Spring semester.

          224.   Defendant’s continued possession of payments for 2020 Spring semester fees is

adverse and in derogation of Plaintiffs’ and other members of the Fees Class’s entitlement to such

funds.

          225.   Defendant refuses to remit to Plaintiffs and other members of the Fees Class a

reimbursement for fees paid for the 2020 Spring semester.

          226.   Defendant has therefore converted and continues to convert Plaintiffs’ and other

members of the Fees Class’s 2020 Spring semester fees.

                 FOR A SEVENTH COLLECTIVE CAUSE OF ACTION
           VIOLATIONS OF NY GENERAL BUSINESS LAW § 349, § 350, ET SEQ.

                       (Plaintiffs and Other Members of the Tuition Class)

          227.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          228.   Plaintiffs bring this count on behalf of themselves and other members of the Tuition

Class.

          229.   New York General Business Law § 349: Deceptive Acts and Practices Unlawful

provides for consumer protection by declaring as unlawful “Deceptive acts or practices in the

conduct of any business, trade or commerce or in the furnishing of any service in this state . . . .”29

          230.   New York General business Law § 350: False Advertising Unlawful provides that

“False advertising in the conduct of any business, trade or commerce or in the furnishing of any




29
     See New York General Business Law § 349.


                                                   38
          Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 39 of 44




service in this state is hereby declared unlawful.”30

         231.   Defendant, through its agents, servants, and employees, engaged in unlawful,

unfair, deceptive and fraudulent acts and practices in violation of New York General Business Law

§ 349, § 350, et. seq. by engaging in the activities described herein.

         232.   Defendant is a private university which, among other things, offered in-person,

hands-on curriculum to Plaintiffs and other members of the Tuition Class.

         233.   Plaintiffs and other members of the Tuition Class are consumers who have paid

substantial tuition and fees to attend in-person, hands-on curriculum at Defendant’s University for

the Spring 2020 semester.

         234.   Defendant’s efforts to sell its services to prospective students, which included

Plaintiffs and other members of the Tuition Class, were “consumer-oriented.”

         235.   As part of its marketing practices and recruitment efforts, as described above,

Defendant made numerous statements, representations and omissions to the public (including

Plaintiffs and members of the Tuition Class) with respect to the in-person educational opportunity

and on-campus experience that students who enrolled at the Defendant would receive. Such

statements, representations and omissions, which were uniform and identical in nature, were

intended to induce potential students to enroll at the University for the Spring 2020 semester.

         236.   With the reasonable expectation that students who enrolled at the University would

receive in-person academic instruction with an on-campus experience for the entire 2020 Spring

semester, Plaintiffs and other members of the Tuition Class paid tuition to Defendant.

         237.   However, students did not receive an in-person academic instruction with on-

campus experience, access and services for the entire 2020 Spring semester. As a result, Plaintiffs



30
     See New York General Business Law § 350.


                                                 39
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 40 of 44




and other members of the Tuition Class were proximately caused to pay inflated tuition because

they were deprived of in-person academic instruction and an on-campus experience, access and

services for the Spring 2020 semester.

       238.    Therefore, the aforementioned statements, representations and omissions made by

the University were objectively false, misleading and deceptive to Plaintiffs and the other Tuition

Class Members, as well as the public at large.

       239.    Defendant’s above-alleged actions constitute unfair business practices since the

actions were deceptive and injurious to Plaintiffs and other members of the Tuition Class because

students enrolled for the Spring 2020 term did not benefit from on-campus academic instruction

and a unique on-campus experience during the entire spring term.

       240.    In fact, Plaintiffs and other students were not permitted to receive and benefit from

on-campus academic instruction and a unique on-campus experience during the entire Spring 2020

semester.

       241.    Defendant’s acts and practices were designed to lead potential students, and the

public, to believe that if students enrolled at the University then they would be entitled to receive

in-class instruction and a unique campus experience for the entire Spring 2020 semester.

       242.    Plaintiffs and other members of the other Tuition Class Members were deceived

and injured because students did not receive in-class instruction and a unique campus experience

for the entire Spring 2020 semester.

       243.    As a result of Defendant’s foregoing violations of New York General Business Law

§ 349, § 350, et seq., Defendants have directly and proximately caused damage to Plaintiffs and

other members of the Tuition Class and are entitled to recover actual damages in an amount to be

determined at trial, and an award of reasonable attorney’s fees, expenses, costs and disbursements.




                                                 40
          Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 41 of 44




                 FOR AN EIGHTH COLLECTIVE CAUSE OF ACTION
           VIOLATIONS OF NY GENERAL BUSINESS LAW § 349, § 350 ET SEQ.

                         (Plaintiffs and Other Members of the Fees Class)

          244.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

          245.   Plaintiffs bring this count on behalf of themselves and other members of the Fees

Class.

          246.   Defendant’s actions constitute unlawful, unfair, deceptive and fraudulent practices

as defined by New York’s Deceptive Acts and Practices Law, NY General Business Law § 349, §

350, et seq.

          247.   Consumer-oriented conduct has been defined as conduct that potentially affects

similarly situated consumers.

          248.   Defendant is a private university which, among other things, offered in-person,

hands-on curriculum to Plaintiffs and other members of the Fees Class’s and its efforts to sell its

services to prospective students, which included Plaintiffs were “consumer-oriented.”

          249.   Plaintiffs and other members of the Fees Class were required to pay certain

mandatory fees as a condition to student enrollment at the University for the Spring 2020 semester,

including, but not limited to, a Facilities Fee, Student Activity Fee, and a Health and Related

Services Fee.

          250.   As discussed above, Defendant made statements, representations and omissions to

the public, including Plaintiffs and other members of the Fees Class, with respect to such fees.

          251.   These statements, representations and omissions, which were uniform and identical

in nature, were intended to induce potential students, including Plaintiffs and members of the Fees

Class, to enroll at the University and pay or cause to have paid mandatory fees for the Spring 2020



                                                   41
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 42 of 44




semester.

       252.    With the reasonable expectation that students who enrolled at the University would

be entitled to receive services, programs and/or benefits for which fees were charged for the entire

Spring 2020 semester, Plaintiffs and other members of the Fees Class agreed to pay such fees.

       253.    However, students did not receive the services, programs and/or benefits for which

fees were charged for the entire Spring 2020 semester. As a result, Plaintiffs and other members

of the Fees class were proximately caused to overpay such fees because the related services,

programs and/or benefits were not available to students for the entire Spring 2020 semester.

       254.    Therefore, the aforementioned statements, representations and omissions made by

the University were objectively false, misleading and deceptive to Plaintiffs and the other Fee

Members, as well as the public at large.

       255.    Defendant’s above-alleged actions constitute unfair business practices since the

actions were deceptive and injurious to Plaintiffs and other members of the Fees Class because

students enrolled at the University did not receive services, programs and/or benefits for which

fees were paid for the entire Spring 2020 semester.

       256.    Defendant’s acts and practices were designed to lead potential students, and the

public, to believe that if students enrolled at the University and paid the mandatory fees then they

would be entitled receive the services, programs and/or benefits for which such fees were charged

and paid for the entire Spring 2020 semester.

       257.    Plaintiffs and the other Fees Class Members were deceived and injured because

students were not entitled to receive the services, programs and/or benefits for which the

mandatory fees were charged and paid for the entire Spring 2020 semester.

       258.    As a result of Defendant’s foregoing violations of New York General Business Law




                                                42
        Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 43 of 44




§ 349, § 350, et. seq. Defendants have directly and proximately caused damage to Plaintiffs and

other members of the Fees Class and are entitled to recover actual damages in an amount to be

determined at trial, and an award of reasonable attorney’s fees, expenses, costs and disbursements.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of members of the Classes, pray for

judgment in their favor and against Defendant as follows:

       A.        Certifying the Classes as proposed herein, designating Plaintiffs as Class

       representatives, and appointing undersigned counsel as Class Counsel;

       B.        Declaring that Defendant is financially responsible for notifying the Class members

       of the pendency of this action;

       C.        Declaring that Defendant has wrongfully kept monies paid for tuition and fees;

       D.        Requiring that Defendant disgorge amounts wrongfully obtained for tuition and

       fees;

       E.        Awarding injunctive relief as permitted by law or equity, including enjoining

       Defendant from retaining the pro-rated, unused monies paid for tuition and fees;

       F.        Scheduling a trial by jury in this action;

       G.        Awarding Plaintiffs’ reasonable attorney’s fees, costs and expenses, as permitted

       by law;

       H.        Awarding pre and post-judgment interest on any amounts awarded, as permitted

       by law; and

       I.        Awarding such other and further relief as may be just and proper.

                                   DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demands trial by




                                                   43
         Case 1:20-cv-03208-JMF Document 42 Filed 07/22/20 Page 44 of 44




jury in this action of all issues so triable.

Dated July 22, 2020

 GAINEY McKENNA & EGLESTON                         ANASTOPOULO LAW FIRM, LLC

 By: /s/ Thomas J. McKenna_________                By: /s/ Roy T. Willey IV
  Thomas J. McKenna                                Roy T. Willey IV*
 Gregory M. Egleston                               Eric M. Poulin*
 501 Fifth Avenue, 19th Floor                      32 Ann Street
 New York, NY 10017                                Charleston, SC 29403
 Tel.: (212) 983-1300                              Tel: (843) 614-8888
 Email: tjmckenna@gme-law.com                      Email: roy@akimlawfirm.com
 Email: gegleston@gme-law.com                      Email: eric@akimlawfirm.com

 TOPTANI LAW PLLC                                  MOREA SCHWARTZ BRADHAM
 Edward Toptani                                    FRIEDMAN & BROWN LLP
 375 Pearl Street, Suite 14106                     John M. Bradham
 New York, NY 10038                                444 Madison Avenue, 4th Floor
 Tel: (212) 699-8930                               New York, NY 10022
 Email: edward@toptanilaw.com                      Tel: (212) 695-8050
                                                   Email: jbradham@msbllp.com

                                                *Admitted pro hac vice




                                                  44
